DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12 recites “a coupling efficient”, which may be a typo.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the passive components".  There is insufficient antecedent basis for this limitation in the claim.  The examine notes that claim 12 recites a passive component. However, claim 13 is dependent on claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Lim et al. US 2020/0227950 A1 (“Lim”).
As to claim 1, Lim discloses a magnetic field transfer circuit (MFTC), comprising: a first coil configured to receive a first magnetic flux transmitted from a transmitter and convert the received magnetic flux to a current (Figures 2-3 or Paragraphs 20 or 51 – e.g., relay device including a power supply coil or resonator, receiving wireless power from a wireless power transmitter); and a second coil configured to transmit a second magnetic flux to a receiver based on the current (Figures 2-3 or Paragraphs 20, 51, or 60 – e.g., one of elements 114-1, 114-2, or 114-3, second magnetic field produced by the relay device via the multiple coils).
As to claim 2, Lim discloses the MFTC of claim 1.  Lim further discloses at least one passive component electrically connected with the first and the second coils, configured to control a coupling coefficient of the transmitter and the receiver (Figures 2-3 or Paragraph 142 – e.g., another one of elements 114-1, 114-2, or 114-3, different relay coil segments with windings adjusted to control coupling coefficient).
As to claim 3, Lim discloses the MFTC of claim 2.  Lim further discloses wherein the passive component is at least one of an inductor or a capacitor (Relay coil is an inductor, e.g., Paragraphs 136 or 140).
As to claim 5, Lim discloses the MFTC of claim 4.  Lim further discloses wherein the passive component is electrically connected in series with the first or the second coil (Figures 2-3 or Paragraphs 125 or 136 – e.g., relay coil segments connected in series).
As to claim 10, Lim discloses the MFTC of claim 1.  Lim further discloses wherein at least one of the first coil or the second coil comprises a ferrite (Figures 2-3 – e.g., relay magnetic bodies element 114).
Claims 11 and 12 recite elements similar to claims 1 and 2, and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6-9, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claims 1-3 or 11 above, and further in view of Qiu et al. US 2020/0044491 A1 (“Qiu”).
As to claim 4, Lim discloses the MFTC of claim 3, including a power transfer circuit with coils and passive components.  Lim does not disclose wherein the passive component is electrically connected in parallel with the first or the second coil.  However, the missing element is well known in the art because while disclosing wireless power transmission, Qiu teaches the use of parallel passive components in order to change the impedance of a coil (Qiu Figure 3 or Paragraph 48).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the configuration of Qiu in the device of Lim and have the passive component electrically connected in parallel with the first or the second coil because doing so would allow the circuit to modulate impedance, resulting in a more flexible and/or more efficient circuit.
As to claim 6, Lim discloses the MFTC of claim 2, including a power transfer circuit with coils and passive components.  Lim does not disclose at least one switch 
As to claim 7, Lim and Qiu disclose the MFTC of claim 6.  Lim and Qiu further discloses wherein the switch is at least one of a semiconductor device or a mechanical device (Qiu Figure 3 or Paragraphs 44-45 – e.g., switches may be transistors or mechanical switches).
As to claim 8, Lim discloses the MFTC of claim 1 including a power transfer circuit and wireless power transfer between a transmitter and a receiver.  Lim does not disclose wherein the first coil and the second coil of the MFTC are further configured to transmit control information between the transmitter and the receiver based on in-band communication.  However, the missing element is well known in the art because while disclosing wireless power transmission, Qiu teaches the use of in-band communications to send data signals wirelessly (Qiu Paragraphs 31-32 or 40).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the control information transmission of Qiu in the device of Lim because doing so would 
As to claim 9, Lim and Qiu disclose the MFTC of claim 8.  Lim and Qiu further discloses wherein the in-band communication is based on modulation of the current or a voltage within the MFTC (Qiu Paragraphs 31 or 40 – e.g., signals sent by modulating transistors).
Claims 13-20 recite elements similar to claims 6-9, and are rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851